Case 0:21-mj-06270-LSS Document 12 Entered on FLSD Docket 05/22/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 21-MJ-06270-SNOW

  UNITED STATES OF AMERICA

  vs.

  CLEON KIRLEW,

        Defendant.
  ______________________________________/

        GOVERNMENT’S UNOPPOSED MOTION TO CONTINUE ARRAIGNMENT

         The United States of America, by and through undersigned Assistant United States

  Attorney, hereby files this Unopposed Motion to Continue Arraignment, and respectfully moves

  this Court for an Order continuing the Arraignment in the above-referenced matter.

         1.      On April 28, 2021, the Defendant was charged by way of a criminal complaint,

  with sex trafficking of a minor, in violation of 18 U.S.C. § 1591(a)(1), (b)(1), and (c) (DE:1).

         2.      Defendant’s initial appearance occurred on April 30, 2021 (DE:8). Shortly

  thereafter, and following a detention hearing, the Defendant was ordered detained pending trial

  (DE:9).

         3.      The Court scheduled Arraignment for May 28, 2021 (DE:9).

         4.      The Chief Judge for the Southern District of Florida entered several administrative

  orders continuing jury trials and trial deadlines due to the COVID-19 pandemic. Specifically, on

  February 10, 2021, the most recent order, Administrative Order 2021-12 (“AO 2021-12”),

  continued all jury trials “scheduled to begin on or after March 30, 2020. . . until May 3, 2021.”

  AO 2021-12 also continued all “trial-specific deadlines in criminal cases scheduled to begin before




                                                   1
Case 0:21-mj-06270-LSS Document 12 Entered on FLSD Docket 05/22/2021 Page 2 of 4




  May 3, 2021 . . . pending further Order of the Court.” AO 2021-12 lastly advised that there be “no

  more than two grand jury sessions per week.” Administrative Order 2021-12, ¶ 6,7,14.

          5.     To date, the Defendant has not been indicted nor has an Information been filed in

  this case.

          6.     Based on the foregoing, and the time constraints with which the United States has

  in presenting this case to the Grand Jury, the United States request that this Court continue the

  Defendant’s Arraignment until June 11, 2021.

          7.     The United States further requests, as supported by AO 2021-12, that the time

  period of any continuance entered as a result of AO 2021-12 should be excluded under the Speed

  Trial Act as the continuance serves the ends of justice and outweighs the interests of the parties

  and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A); see also Administrative Order 2020-

  41, ¶ 15; Administrative Order 2020-24, ¶ 6; Administrative Order 2020-21, ¶ 6; Administrative

  Order 2020-18, ¶ 6.

          8.     The undersigned has conferred with counsel for the defense, Carter Hillstrom, who

  has advised he has no objections to the Motion.



                                                        Respectfully submitted,

                                                        JUAN ANTONIO GONZALEZ
                                                        ACTING UNITED STATES ATTORNEY

                                               BY:      /S/ Brooke Elise LAtta__________
                                                        BROOKE ELISE LATTA
                                                        Assistant United States Attorney
                                                        Florida Bar No. 105315
                                                        500 East Broward Blvd., Suite 700
                                                        Fort Lauderdale, Florida 33394




                                                    2
Case 0:21-mj-06270-LSS Document 12 Entered on FLSD Docket 05/22/2021 Page 3 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 21-MJ-06270-SNOW

  UNITED STATES OF AMERICA

  vs.

  CLEON KIRLEW,

        Defendant.
  ______________________________________/

        ORDER GRANTING UNOPPOSED MOTION TO CONTINUE ARRAIGNMENT

          THIS CAUSE having come before the Court on the United States’ Unopposed Motion to

  Continue Arraignment (the “Motion”), and the Court being fully advised in the premises, it is

  hereby ORDERED that Motion is GRANTED, and Arraignment is continued until June 11, 2021.

  In light of the COVID-19 pandemic, the time period of the continuance is excluded under the

  Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as serving the ends of justice.

          DONE AND ORDERED in chambers at Broward County, in the Southern District of

  Florida, this ___ day of May, 2021.



                                                        ____________________________________
                                                        HONORABLE LURANA S. SNOW
                                                        UNITED STATES MAGISTRATE JUDGE

  cc:     Brooke Elise Latta, AUSA
          Carter Hillstrom, Counsel for Defendant




                                                    3
Case 0:21-mj-06270-LSS Document 12 Entered on FLSD Docket 05/22/2021 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 22, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF, which will serve a Notice of Electronic Filing on all
  counsel of record.




                                             /S/ Brooke Elise Latta
                                             BROOKE ELISE LATTA
                                             Assistant United States Attorney




                                                4
